UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                            ' l,~;:,·:'.,'o
     Leon Leonard Medley,

                          Petitioner,
                                                            l  ~ 1

                                                               --~
                                                                     't .J,   !

                                                                              -.
                                                                                   ;,




                                                                                         18-cv-7361 (AJN)
                   -v-
                                                                                        OPINION & ORDER
     Thomas Decker, et al.,

                          Respondents.



ALISON J. NATHAN, District Judge:

          Petitioner Leon Leonard Medley brought the Petition for a Writ of Habeas Corpus now

before the Court pursuant to 28 U.S.C. § 2241 to remedy his allegedly unlawful detention by

Respondents. Medley argues that his bond revocation and redetention violated the Fomih and

Fifth Amendments, as well as the Immigration and Nationality Act and the Administrative

Procedure Act. He seeks a new bond hearing and argues that at that new hearing the

Government must bear the burden of establishing his dangerousness or risk of flight. Because of

changed circumstances since the filing of this Petition, Respondents concede that Medley is

entitled to a new hearing. The issue of who should bear the burden at that new hearing remains

contested. For the reasons that follow, the Court grants Medley's Petition and orders

Respondents to provide him with a bond redetermination hearing before an Immigration Judge

("IJ") at which the Government bears the burden of establishing his dangerousness or risk of

flight by clear and convincing evidence.

I.       BACKGROUND




                                                1
       Medley was first admitted to the United States in June 2006 as a 15-year-old visitor from

Jamaica and has lived in New York ever since. Second Am. Pet. (Dkt. No. 9) ~ 16. In

November 2017, he married his U.S.-citizen wife, and the couple have since had two children

together. Id. On December 20, 2017, Medley was detained by Immigration and Customs

Enforcement ("ICE") and placed in removal proceedings on the basis of overstaying a non-

immigrant visa. Second Am. Pet.~ 17. Medley was held in custody at Hudson County Jail and

received his first bond hearing before an IJ approximately three months later, on March 16, 2018.

Id; see also generally Dkt. No. 15-2. At that hearing, the IJ placed the burden on Medley to

demonstrate that he did not pose a danger to the community or a flight risk and ultimately found

that Medley met this burden. See Dkt. No. 9-8 at 1-3. Accordingly, she granted his bond

request, setting bond at $5000, and Medley was subsequently released on bail.

       On May 31, 2018, Medley was arrested by officers of the New York Department of

Homeless Services and charged with resisting arrest, obstructing governmental administration,

endangering the welfare of a child, and attempted assault. Dkt. No. 15-3 at 1. He was arraigned

on those charges and released on $1000 bail. Second Am. Pet.~ 19. On August 14, 2018,

Medley appeared at Bronx Criminal Court for a hearing on the May 31 charges and was

rearrested by ICE upon leaving the Comthouse. Second Am. Pet.~~ 20-21. The arrest was

made pursuant to an administrative warrant, Dkt. No. 16 ~ 24, and Medley was provided a Notice

of Custody Determination on the day of his arrest, Dkt. No. 15-4 at 1. That same day, Medley

filed his initial Petition for a Writ of Habeas Corpus challenging his rearrest and redetention as a

deprivation of his libe1ty without adequate procedural protections. See Dkt. No. 1. On

September 10, 2019, Medley moved for a bond redetermination hearing, Second Am. Pet.~ 24,

which was held before the IJ on October 10, 2018, see generally Dkt. No. 15-5. Eight days



                                                 2
before that hearing was held, the May 31 charges were dismissed and sealed. Second Am. Pet.       ~


25. On the same day, Medley's only other open criminal case, which pre-dated his March 2018

bond hearing, was resolved with an adjournment in contemplation of dismissal. Id.

       At the October 10, 2018 bond redetermination hearing, the IJ again placed the burden on

Medley to prove that he did not pose a flight risk or a danger to the community. Second Am.

Pet.~ 26; see also Dkt. No. 15-5 at 7:18-15:15; Dkt. No. 18-2 at 1-2 & n.2. The IJ ultimately

denied Medley's bond request, see Dkt. No. 15-5 at 35:5-36:2, concluding that his May 2018

arrest for domestic violence prevented him from establishing that he was not a danger to the

community, see id.; see also Dkt. No. 18-2 at 3.

       On October 11, 2018, the day after the hearing, Medley filed the Second Amended

Petition for a Writ of Habeas Corpus now before the Court. See Second Am. Pet. This Petition

specifically challenges the bond redetermination hearing as constitutionally inadequate due to the

IJ's placement of the burden on Medley to reestablish his eligibility for release. See, e.g.,

Second Am. Pet.   ~   26. Medley also appealed the bond redetermination decision to the Board of

Immigration Appeals ("BIA"), which affirmed the IJ' s decision on March 29, 2019. Dkt. No.

21-2 at 3-4.

       On January 8, 2019, the IJ ordered Medley removed. Dkt. No. 21-1 at 4. He

subsequently appealed his removal order to the BIA, and on June 25, 2019, the BIA dismissed

his appeal, rendering that order administratively final. See Dkt. No. 24-1 at 1; see also Dkt. No.

24 at 2. However, on November 13, 2019, the BIA reopened Medley's removal proceedings

after the vacatur of a conviction for possession of marijuana. Dkt. No. 26-1 at 1. Accordingly,




                                                   3
he has been placed back into removal proceedings pursuant to 8 U.S.C. § 1229(a) and is now

being detained pursuant to 8 U.S.C. § 1226(a). 1 See id.

         As of the date of this Opinion and Order, Medley has been in ICE custody for the nearly

16 months that have elapsed since his August 14, 2018 arrest.

II.      DISCUSSION

         As an initial matter, Respondents note that the recent reopening of Medley's removal

proceedings permits him to seek a new bond redetermination hearing, and they represent to the

Court that ICE will not oppose the holding of such a hearing. See Dkt. No. 27 at 1. However,

the question of who will bear the burden at that hearing remains, and thus the Court addresses

that question, raised by Medley in his first claim for relief, below. 2

         A. The Court has Jurisdiction over Claims Asserted in Medley's Habeas Petition

         Respondents argue that this Court lacks jurisdiction over Medley's challenge to his bond

redetermination hearing because "he has not raised a constitutional question subject to judicial

review." Dkt. No. 17 at 19. While they are correct that 8 U.S.C. § 1226(e) bars judicial review

of bond determinations within the discretion of the Attorney General, Medley claims that he was

provided a constitutionally inadequate bond hearing in violation of the Due Process Clause;

contrary to Respondents' contention, he is not "merely disputing the IJ's judgment." Bogle v.

DuBois, 236 F. Supp. 3d 820, 822 (S.D.N.Y. 2017). These "[c]laims of constitutional infirmity


1
 The reopening of Medley's removal proceedings has mooted Respondents' argument that his detention is governed
by 8 U.S.C. § 1231. See Dkt. No. 24 at 2. The parties agree that his detention is currently governed by 8 U.S.C. §
1226(a). See Dkt. No. 26 at l; Dkt. No. 27 at I.

2
  The Court rejects Respondents' request that it require Medley to seek his new hearing first before ruling on the
burden question. See Dkt. No. 27 at 1-2. That question was exhausted below, is fully briefed here, and remains
ripe. Cf Evans v. Larkin, No. l l-CV-4706 (JFB), 2014 WL 3882333, at *5 n.5 (E.D.N.Y. Aug. 7, 2014) (finding,
in the context of a § 2241 petition brought by a state prisoner, that a claim is ripe when the petitioner exhausts "all
levels of[administrative] review (including the administrative appeals process)"). As Respondents concede, Medley
had exhausted all levels of administrative review with respect to his bond redetermination hearing by March 2019,
when the BIA dismissed his appeal from the IJ's October 10, 2018 bond redetermination decision. Dkt. No. 21 at 1.
Accordingly, no further delay is required.

                                                          4
in the procedures followed at a bond hearing are not precluded by§ 1226(e)." Id. (emphasis

added). Accordingly, Medley's "[c]laims that the discretionary [bond] process itself was

constitutionally flawed are cognizable in federal court on habeas." Hernandez v. Sessions, 872

F.3d 976, 987 (9th Cir. 2017) (second alteration in original) (quoting Singh v. Holder, 638 F.3d

1196, 1202 (9th Cir. 2011)).

       B. The Government Must Bear the Burden of Proof by Clear and Convincing
          Evidence at a§ 1226(a) Bond Redetermination Hearing
       Medley argues in his Second Amended Petition that his right to due process was violated

because the IJ failed to place the burden of proof to establish that he posed a flight risk or a

danger to the community on the Government at his bond redetermination hearing. Second Am.

Pet.~ 40. For the reasons stated below, the Court concludes that at a bond hearing under§

1226(a), the Government-not Medley-must bear the burden of establishing, by clear and

convincing evidence, that Medley poses a flight risk or a danger to the community.

        While "[n]othing in§ 1226(a)'s text" requires that the Government bear the burden of

establishing by clear and convincing evidence the necessity of an individual's detention,

Jennings v. Rodriguez, 138 S. Ct. 830, 847 (2018), the Due Process Clause of the Fifth

Amendment compels this conclusion. The Due Process Clause protects all persons in the United

States--citizens and non-citizens alike-from the deprivation of "liberty ... without due process

of law." U.S. Const. amend. V; Zadvydas v. Davis, 533 U.S. 678, 693 (2001). "Freedom from

imprisonment-from government custody, detention, or other forms of physical restraint-lies at

the heart of the libe1iy [the Due Process] Clause protects." Zadvydas, 533 U.S. at 690 (emphasis

added). Indeed, "the Court has repeatedly reaffirmed that 'civil commitment.for any purpose

constitutes a significant deprivation of libe1iy that requires due process protection.'" Martinez v.

Decker, 2018 WL 5023946, at *2 (S.D.N.Y. Oct. 17, 2018) (quoting Addington v. Texas, 441


                                                  5
U.S. 418, 425 (1979)). For this reason, the Supreme Court has required the Government to bear

the burden of establishing the necessity of civil commitment in various contexts. See, e.g.,

Addington, 441 U.S. at 427 (requiring the state to justify civil commitment by proof "more

substantial than a mere preponderance of the evidence"); Foucha v. Louisiana, 504 U.S. 71, 75,

80 (1992) (invalidating Louisiana statute permitting the indefinite detention of insanity

acquittees that placed the burden on them to prove they were not dangerous).

        Though neither the Supreme Cou1t nor the Second Circuit has addressed whether the Due

Process Clause requires the Government to bear the burden of proof at a bond hearing under §

1226(a), the "overwhelming consensus of judges in this District" is that it does. Fernandez

Aguirre v. Barr, No. 19-CV-7048 (VEC), 2019 WL 3889800, at *3 (S.D.N.Y. Aug. 19, 2019)

(collecting cases) (quoting Bermudez Paiz v. Decker, No. 18-CV-4759, 2018 WL 6928794, at

* 15 (S.D.N.Y. Dec. 27, 2018)); see also Velasco Lopez v. Decker, No. 19-CV-2912 (ALC), 2019

WL 2655806, at *3 (S.D.N.Y. May 15, 2019) ("[E]very court to have considered the

constitutional issue presented in this case has agreed with [its] persuasive logic - under the Due

Process Clause of the Fifth Amendment, it is the Government's burden to justify the detention of

an immigrant at a bond hearing under§ 1226(a)."); Darko v. Sessions, 342 F. Supp.3d 429, 434-

36 (S.D.N.Y. Oct. 19, 2018); Martinez, 2018 WL 5023946, at *3-5; Perez v. Decker, No. 18-

CV-5279 (VEC), 2018 WL 3991497, at *6 (S.D.N.Y. Aug. 20, 2018). The Comt is persuaded

by the reasoning of these courts and agrees that it is appropriate-and, indeed, required by the

Constitution-that the Government bear the burden in this context, "given the important

constitutional interests at stake, and the risk of harm in the event of error." Darko, 342 F. Supp.

3d at 435. The balance of the Government's interest in "ensuring the appearance of aliens at

future immigration proceedings" and "preventing danger to the community," Zadvydas, 533 U.S.



                                                 6
at 690, and the individual's substantial interest in his physical liberty during the years it may

take to resolve his immigration proceedings "supports imposing the greater risk of error on the

Government-specifically, by allocating to it the burden of proof," Darko, 342 F. Supp. 3d at

435 (quoting Martinez, 2018 WL 5023946, at *3).

          The Court further finds, again "in accordance with the overwhelming majority of courts

to have decided the issue," that the Government must bear this burden by clear and convincing

evidence. Darko, 342 F. Supp. 3d at 436. "Because it is improper to ask the individual to 'share

equally with society the risk of error when the possible injury to the individual' -deprivation of

liberty-is so significant, a clear and convincing evidence standard of proof provides the

appropriate level of procedural protection" in this context. Singh, 638 F.3d at 1203-04 (quoting

Addington, 441 U.S. at 427).

          In sum, the Court concludes that the Due Process Clause of the Fifth Amendment

requires the Government to establish dangerousness or risk of flight at any bond hearing under §

1226(a) by clear and convincing evidence. Accordingly, it grants Medley's Petition on this

ground.

          C. Medley's Remaining Claims

          Because the Court resolves Medley's first claim in his favor and grants him the relief that

he seeks-namely, a constitutionally adequate bond redetermination hearing-it need not reach

the additional claims he asserts in his Petition. The Comi notes that in the Petition's Prayer for

Relief Medley also seeks his costs and reasonable attorneys' fees pursuant to the Equal Access to

Justice Act, 28 U.S.C. § 2412. See Second Am. Pet. Prayer for Relief. However, neither party

addressed this issue in their briefing. Accordingly, the Court declines to resolve it without

further briefing.



                                                   7
III.   CONCLUSION

       Medley's Petition is hereby GRANTED. Because the Comi resolves this Petition on the

papers, Medley's request for oral argument is DENIED.

       Within seven calendar days of the date of this Opinion and Order, Respondents must

provide Medley with a bond redetermination hearing before an IJ at which the Government bears

the burden of establishing, by clear and convincing evidence, that he poses a danger to the

community or a flight risk. Should Respondents fail to provide Medley with such a bond hearing

within seven calendar days, they must immediately release him.

       Also within seven calendar days of the date of this Opinion and Order, Medley may

submit supplemental briefing addressing his request for costs and reasonable attorneys' fees

pursuant to the Equal Access to Justice Act. If he does file such briefing, Respondents'

opposition shall be due seven days thereafter, and Medley may file a reply three days after

Respondents file their opposition. If the Comi does not receive any supplemental briefing within

seven calendar days, it will direct the Clerk of Court to close this case.

       SO ORDERED.


 Dated: December _ _ , 2019
        New York, New York


                                                             United States District Judge




                                                  8
